Citation Nr: 0923992	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-36 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, including as secondary to service-connected status 
post diskectomy, including degenerative disc disease at L3-
L4, L4-L5, and L5-S1. 

2.  Entitlement to an increased rating in excess of 40 
percent for service-connected status post diskectomy, 
including degenerative disc disease at L3-L4, L4-L5, and L5-
S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973 
and from May 1975 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In 
that decision, the RO denied the issue of entitlement to 
service connection for a cervical spine disability and 
continued the 40 percent rating for service-connected status 
post diskectomy, including degenerative disc disease at L3-
L4, L4-L5, and L5-S1.

This case was remanded by the Board in April 2008 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  The Veteran sustained an injury to the neck in service. 

2.  A chronic cervical spine disorder was not manifest during 
service; pertinent pathology was not identified until October 
2001.

3.  The Veteran's current cervical spine disorder, diagnosed 
as degenerative disc disease, is unrelated to service.

4.  The Veteran's current cervical spine disorder is 
unrelated to his service-connected status post diskectomy, 
including degenerative disc disease at L3-L4, L4-L5, and L5-
S1.

5.  For the entire period of the claim, the Veteran's lumbar 
spine disability has been manifested by limited motion and 
pain; unfavorable ankylosis of the entire thoracolumbar spine 
or incapacitating episodes of intervertebral disc syndrome 
has not been shown.


CONCLUSIONS OF LAW

1.  A chronic cervical spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

2.  The Veteran's cervical spine disorder is not proximately 
due to or the result of his service-connected status post 
diskectomy, including degenerative disc disease at L3-L4, L4-
L5, and L5-S1.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

3.  The criteria for a rating in excess of 40 percent for a 
status post diskectomy, including degenerative disc disease 
at L3-L4, L4-L5, and L5-S1, have not been met.  38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code (DC) 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim for Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim for service connection for a 
cervical spine disorder in April 2002, the amendment is not 
applicable to the current claim. 

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the United States Court of Appeals for the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show.  

In the present case, the Veteran is claiming entitlement to 
service connection for a cervical spine disorder.  The Board 
notes that service treatment records reflect that he sought 
treatment for a neck injury in May 1976 when a gate fell and 
landed on him.  The diagnosis was of a spasm, secondary to an 
injury to the neck.  However, despite the noted trauma to the 
neck, May 1976 X-rays of the cervical spine revealed no 
fractures.  Further, although the Veteran continued to seek 
treatment for neck pain and loss of range of motion in June 
1976, service treatment records are absent for any other 
subsequent complaints, or findings, of any residual 
pathology.  Therefore, while an injury to the neck has been 
established, the evidence does not support a finding that the 
chronic disorder of the cervical spine was incurred in 
service.

Further, the evidence does not show that degenerative changes 
of the cervical spine manifested to a degree of 10 percent 
within one year of service separation to warrant presumptive 
service connection pursuant to 38 C.F.R. § 3.309(a).  
Although arthritis, such as osteoarthritis or degenerative 
joint disease, is recognized as a chronic disease that is 
subject to presumptive service connection analysis, the 
records do not indicate the manifestation of arthritis within 
the statutorily defined one-year period following service 
separation.  In fact, the post-service medical evidence does 
not reflect documented complaints of neck pain until October 
2001 or a diagnosis of osteoarthritis of the cervical spine 
until April 2002, many years after service separation.  
Therefore, the one-year presumption is not for application.

In addition, the Board finds that a grant of service 
connection based upon continuity of symptoms is not 
warranted.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to the cervical spine, such as radiating pain and numbness, 
after he was discharged from the service.  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991). 
 
In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless inconsistent with the other 
evidence of record.  The post-service medical evidence 
provided does not reflect treatment related to the cervical 
spine for more than 20 years following active service.  
Specifically, the record shows that he first sought treatment 
relating to cervical spine pathology in 2001.  

As such, the Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that 
interest in the outcome of a proceeding may affect the 
credibility of testimony).  Instead, the Board places higher 
probative value on the multi-year gap between discharge from 
active duty service (1978) and initial reported documented 
symptomatology in 2001, a more than a 20-year gap.  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, service connection may nonetheless be granted when the 
evidence establishes a medical nexus between active duty 
service and current complaints.  In this case, the Board 
finds that the competent evidence does not attribute the 
Veteran's cervical spine disorder to active duty or establish 
a causal connection between the Veteran's service-connected 
low back disability and his current cervical spine disorder, 
despite his contentions to the contrary.    

To that end, the Board places significant probative value on 
a January 2009 VA examination undertaken specifically to 
address this issue.  The examiner acknowledged that the 
Veteran sustained an injury to the neck in service and 
diagnosed his current complaints as degenerative disc disease 
of the lower cervical levels.  However, after reviewing the 
entire claims file, the VA examiner opined that there was no 
nexus between the Veteran's current cervical spine disorder 
and active duty service, including the injury he sustained as 
a result of a gate falling on him.  Thus, the evidence 
demonstrates that the Veteran's current cervical spine 
disorder is unrelated to service, including the in-service 
symptomatology he exhibited as a result of a gate-related 
injury.  

Moreover, in reviewing whether the Veteran's current cervical 
spine disorder may be related to his already-service-
connected lumbar spine disability, the examiner specifically 
opined that his current disorder was "not caused by or 
secondary to" or otherwise aggravated by his lumbar spine 
disorder.  In this regard, the VA examiner explained that 
there was no orthopedic relationship between the X-ray 
findings between the cervical and lumbar spine.  

The Board further finds that the January 2009 VA examination 
was adequate for evaluation purposes.  Specifically, the VA 
examiner reviewed the claims file, interviewed the Veteran, 
and conducted a physical examination.  There is no indication 
that the VA examiner was not fully aware of the Veteran's 
past medical history or that he misstated any relevant fact.  
Moreover, there is no contradicting medical evidence of 
record.  To the contrary, the January 2009 medical opinion is 
also supported by findings of an October 2002 compensation 
and pension examination, which determined that the Veteran's 
osteoarthritis of the neck with mild nerve impingement was 
unrelated to either his low back disability or service.  
Therefore, the Board finds the January 2009 VA examiner's 
opinion to be of great probative value.  

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed cervical spine disorder and active duty service.  
While the Board reiterates that he is competent to report 
symptoms as they come to him through his senses, degenerative 
disc disease is not the types of disorder that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  
Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the Veteran's claims for 
service connection for a cervical spine disorder, the Board 
is unable to grant the benefits sought.

Claim for an Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The United States Court of Appeals for Veterans Claims 
(Veterans Claims Court) has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 
 
In the present instance, the RO granted service connection 
for degenerative disc disease of the lumbar spine, status 
post diskectomy, in June 2001.  Although he was initially 
assigned a 30 percent rating, in March 2003, the RO granted 
an increased evaluation to 40 percent, effective September 
2002.  

Degenerative disc disease of the lumbar spine is rated under 
DC 5243, which sets forth the rating criteria for 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, Note preceding DC 5243.  Accordingly, in order to 
warrant the next higher rating for the Veteran's lumbar spine 
disability, the objective medical evidence must show the 
following:

*	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent); or
*	incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the 
past 12 months (60 percent).

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  

The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Note 1 
following DC 5243.  

After a review of the entire claims file, the Board finds 
that a disability rating in excess of 40 percent is not 
warranted in this case.  Specifically, in a January 2009 VA 
examination, range of motion of the thoracolumbar spine was 
reported as flexion to 40 degrees, extension to 10 degrees, 
right lateral flexion to 20 degrees, left lateral flexion to 
10 degrees, right lateral rotation to 20 degrees, and left 
lateral rotation to 30 degrees.  While limited, the Veteran 
nonetheless demonstrated substantial ranges of motion of the 
spine, and there was no indication of ankylosis.  As a 
fixation of the spine in an unfavorable position has not been 
shown, there is no basis for a higher rating for unfavorable 
ankylosis.  

Further, the evidence does not show any incapacitating 
episodes within the past 12 months that required physician-
ordered bed rest.  In fact, despite the Veteran's March 2005 
statement purporting to establish that he has incapacitating 
episodes that last for two months or more during the past 12 
months, the claims file is absent of any medical findings of 
or treatment for incapacitating episodes of intervertebral 
disc syndrome that required physician-prescribed bed rest.

Moreover, in the most recent January 2009 VA examination, the 
examiner found that the Veteran did not have a reported 
history of flare-ups or incapacitating episodes.  
Significantly, while the examiner noted that the Veteran was 
taking prescription medications for his daily low back pain, 
the examiner specifically indicated that, during the past 
year, "no additional treatment or recommendations by a 
doctor" were provided.  As the evidence fails to indicate 
that the Veteran had been ordered to bedrest by a physician, 
a threshold component of a higher rating, the evidence does 
not support a finding of incapacitating episodes of 
intervertebral disc syndrome.

The Board has further considered the Veteran's range of 
motion as limited by additional factors, such as pain, 
stiffness, and fatigue.  Specifically, during a September 
2006 hearing before the undersigned Acting Veterans Law 
Judge, the Veteran indicated that he required the use a cane 
to ambulate and that he experienced trouble bending, 
sleeping, and working around the house.  Additionally, in a 
January 2009 VA examination, he complained that his low back 
pain prevented him from working.

The Board again reiterates that that the Veteran is competent 
to report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, his reports of back pain are consistent with the 
evidence of record and are found to be credible.  However, 
despite the complaints and findings of pain as noted above, 
the evidence does not establish additional functional 
impairment such to support the next-higher evaluation. 

Specifically, despite the Veteran's complaints of pain and 
the noted limited motion of his lumbar spine during the 
January 2009 VA examination, the weight of the evidence does 
not establish an increased level of impairment from the 
reported exacerbations of pain.  Here, the evidence does not 
reflect any limitation of motion due to pain beyond that 
shown during the VA examinations.  In fact, while the VA 
examiner noted that the Veteran was only able to perform the 
ranges of motion twice, the examiner expressly noted that the 
Veteran's complaints of pain were at the terminal degrees of 
motion, as opposed to throughout.  Therefore, even 
considering his history of reported daily pain, the evidence 
does not show functional limited motion that more nearly 
approximates a higher rating under the diagnostic rating 
criteria under DeLuca.

Next, the Board has considered whether a separate compensable 
rating is warranted for neurological manifestations.  In this 
case, the Veteran complained of radiating pain to both lower 
extremities, and a July 2004 VA examination determined there 
was diminished light tough sensation in the legs bilaterally.  
Additionally, the Board recognizes that VA treatment records 
dating from October 2002 reflected a medical history positive 
for lumbar radiculopathy.  

However, the January 2009 VA examiner evaluated the 
neurological effects of the Veteran's lumbar spine disability 
and determined that his symptomatology was "without definite 
evidence clinically of radiculopathy."  Rather, physical 
examination revealed that his gait, with and without the 
cane, was within normal limits.  Moreover, seated strait leg 
raise tests were negative despite having deep tendon reflexes 
of 1-2/2.  Importantly, muscle strength was demonstrated at 
4/5 bilaterally, and sensory light touch and scratch tests to 
the thighs, legs, and ankles were normal.  Given the lack of 
clinical evidence suggesting neurological manifestations 
demonstrated upon physical examination, the Board finds that 
a separate compensable rating for an associated neurological 
disability is not warranted.   

The Board has also considered the Veteran's statements 
alleging entitlement to a higher rating.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

In this case, while he is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses, the Veteran is not competent to 
identify a specific level of disability of this disorder 
according to the appropriate diagnostic codes.  See Robinson 
v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's low back disability-has been provided by the 
medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is evaluated.  

Moreover, the Board also finds that the January 2009 VA 
examination conducted was adequate for evaluation purposes.  
As stated above, there is no indication that any relevant 
fact was misstated when the VA examiner reviewed the claims 
file, interviewed the Veteran, and conducted a physical 
examination.   As such, the Board finds these records to be 
more probative than the Veteran's subjective evidence of 
complaints of increased symptomatology.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the 
outcome of a proceeding may affect the credibility of 
testimony).  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds that the evidence does not show 
that the Veteran's disability has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  

In this case, the evidence does not demonstrate frequent 
periods of hospitalization relating to the Veteran's lumbar 
spine disorder.  Further, despite his January 2009 statements 
purporting that he was unemployable due to his low back pain, 
there is no indication that his disability has resulted in 
any occupational impairment or that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating.  Here, the rating 
criteria of 38 C.F.R. § 4.71a by its nature essentially take 
into account the effect of the Veteran's disability on his 
ability function in the workplace by considering factors such 
as pain and limitation of function.  

For these reasons, the Board finds that the requirements for 
a referral for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the Veteran's claim, the 
Board finds that he is not entitled to a disability rating in 
excess of 40 percent for a status post diskectomy, including 
degenerative disc disease at L3-L4, L4-L5, and L5-S1.  The 
Board further finds that his symptoms remained constant 
throughout the appeal period and, as such, staged ratings are 
not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decisions on the claims by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decisions by way of a letter 
sent to the Veteran in April 2008 that fully addressed all 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Furthermore, the 
claims were readjudicated, and a supplemental statement of 
the case was issued in March 2009.  Therefore, he was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  

With respect to the Veteran's increased-compensation claim, § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, the April 2008 letter sent to the Veteran also 
satisfied the notice requirements under 38 C.F.R. 
§ 3.159(b)(1).  The letter informed him of what evidence was 
required to substantiate his increased-rating claim and of 
his and VA's respective duties for obtaining 
evidence.  Specifically, the letter notified him that to 
substantiate his claim the medical or lay evidence must show 
a worsening or increase in severity of the disability and an 
effect on daily living.  The latter was evident in the 
request that he provide a statement with regard to his 
disablement caused by the service-connected lumbar spine 
disorder, including the frequency and severity of symptoms. 

Moreover, the letter provided him with the correct diagnostic 
criteria used to evaluate a spinal disability for VA 
compensation purposes.  His increased-rating claim was 
subsequently readjudicated, and a supplemental statement of 
the case was issued in March 2009.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has associated VA outpatient treatment records 
and service treatment records with the claims file.  

Additionally, the Veteran submitted private medical evidence 
and statements on his behalf, and he was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Acting Veterans Law Judge in September 
2006.  Further, specific VA medical opinions pertinent to the 
issues on appeal were obtained in January 2009.  Therefore, 
the available records and medical evidence have been obtained 
in order to make adequate determinations as to these claims. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a cervical spine disorder, including 
as secondary to service-connected status post diskectomy, 
including degenerative disc disease at L3-L4, L4-L5, and L5-
S1, is denied.

A rating in excess of 40 percent for service-connected status 
post diskectomy, including degenerative disc disease at L3-
L4, L4-L5, and L5-S1, is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


